Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an election from a restriction requirement filed on December 20, 2021. There are twenty-two claims pending and twelve claims under consideration. Claims 4-13 have been withdrawn as claims directed to a non-elected invention. This is the first action on the merits. The present invention relates to novel compounds of Formulae I, II, and III, as described herein, and pharmaceutically acceptable salts thereof, that are effective to inhibit human tumor cells, including lung cancer and pancreatic cancer cells. This invention also relates to compositions, which include these novel compounds, for use in treating a patient with cancer including providing to the patient a therapeutically effective dose of one or more of the compounds and /or compositions as described herein to a patient.
Election of Group I was made without traverse in the reply filed on October 20, 2021. Therefore this restriction is considered proper and thus made FINAL. 
Priority
U.S. Patent Application No. 17/002,912, filed on 8/26/2020 is a division of U.S. Patent Application No. 16/118,007, filed on 8/30/2018 ,now U.S. Patent  No. 10,793,573 and 
aving 1 RCE-type filing therein, claims priority from U.S. Provisional Application No. 62/552,432, filed on 8/31/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 26, 2020 and November 2, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
		The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.
	
Withdrawn Rejections/Objections
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant's amendments and/or remarks. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 4-13 directed to methods non-elected without traverse.  Accordingly, claims 4-13 have been cancelled.
Examiner’s Amendment

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Craig G. Cochenour on February 11, 2022.  The application has been amended as follows: 
In claim 2, last line, between the word “1,4-phenyl” and the period, insert a comma and the words, “including a pharmaceutically acceptable carrier.”
Deletion of claims 3-13.
Examiner’s Statement of Reasons for Allowance

	Claims 1, 2 and 14-22 are allowed.
Claims 1, 2 and 14-22 are free of the prior art. The examiner performed a chemical structure as well as an inventor and classification search to identify any potential prior art. The Examiner was unable to identify any prior art which contained the limitations seen in the present application with regards to a compound of Formula (I) or a pharmaceutically acceptable salt or composition thereof.
Conclusion
	Claims 1, 2 and 14-22 are allowed.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY, whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jeffrey H Murray/
Primary Examiner, Art Unit 1699